FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-1098
                 _____________________________

REBECCA M. GAY,

    Appellant,

    v.

CHRISTOPHER M. GAY,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Santa Rosa County.
Marci L. Goodman, Judge.

                        December 31, 2018


PER CURIAM.

     Rebecca M. Gay appeals a final judgment of marriage
dissolution’s imputation of income, which affected the child
support calculations. The lower court imputed two thousand
dollars of monthly income to Ms. Gay without finding that her
unemployment was voluntary. We reverse.

     Our standard for reviewing decisions imputing income under
section 61.30(2)(b), Florida Statutes, is whether the trial court’s
decision is supported by competent, substantial evidence. Leonard
v. Leonard, 971 So. 2d 263, 266 (Fla. 1st DCA 2008). According to
the statute, monthly income can be imputed to an unemployed
parent only if such unemployment “is found . . . to be voluntary.”
§ 61.30(2)(b), Fla. Stat. (2017). See, e.g., Marlowe v. Marlowe, 123
So. 3d 1194, 1195–96 (Fla. 1st DCA 2013) (reversing where the
trial court failed to “provide any factual basis for its conclusion
that the former wife was voluntarily underemployed”). Here, the
judgment imputes income to Ms. Gay without a finding that she
was voluntarily unemployed. The trial court’s order noted that Ms.
Gay had been dismissed from prior employment in 2010 due to
work performance issues and refusing to take a drug test. It did
not find, however, that this termination was voluntary. The order
also noted that Ms. Gay was employed more recently by family
members. This work also came to an end, but again there was no
indication that this work ended voluntarily. Other record evidence
indicates that Ms. Gay was applying for jobs on a weekly basis and
intended to take classes and become registered to work as an
echocardiogram and ultrasound technician. On this record, and
without key findings supporting the imputation of income, we
must reverse and remand for reconsideration of the decision to
impute income and of the child support calculation.

    REVERSED and REMANDED.

ROWE, OSTERHAUS, and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Kim Anthony Skievaski of Kim Anthony Skievaski, P.A.,
Pensacola, for Appellant.

Christopher M. Gay, pro se, Appellee.




                                2